

	

		II 

		109th CONGRESS

		1st Session

		S. 566

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Rockefeller (for

			 himself, Mr. Kennedy,

			 Mr. Corzine, and

			 Mr. Lautenberg) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To continue State coverage of medicaid

		  prescription drug coverage to medicare dual eligible beneficiaries for 6 months

		  while still allowing the medicare part D benefit to be implemented as

		  scheduled.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Medicare Dual Eligible Prescription

			 Drug Coverage Act of 2005.

		

			2.

			Findings

			The Senate finds the

			 following:

			

				(1)

				Individuals who are dually

			 eligible for benefits under the medicare program and full benefits under the

			 medicaid program—

				

					(A)

					are among the most vulnerable

			 populations in our society; and

				

					(B)

					require adequate outreach,

			 education, and timing in order to adjust to changes in our health care delivery

			 system.

				

				(2)

				The transition of 6,400,000

			 dual eligibles from prescription drug coverage under the medicaid program to

			 prescription drug coverage under part D of the medicare program is the largest

			 transition ever of individuals from one insurance program to another.

			

				(3)

				In its June 2004 report to

			 Congress, the Medicare Payment Advisory Commission (MedPAC) suggested that

			 large, private employers with 75,000 employees or less need at least 6 months

			 to transition their employees' drug coverage from one pharmacy benefit

			 management company to another such company. The States and the Federal

			 Government are taking on a far more complex task with 6,400,000 dual eligibles

			 having to make the transition described in paragraph (2).

			

				(4)

				Timely access to prescription

			 drugs leads to higher quality of life and prevents avoidable emergency room

			 visits, hospitalizations, and premature nursing home placements.

			

				(5)

				Since even a short-term gap

			 in prescription drug coverage could have serious health consequences for dual

			 eligibles, Congress must work to guarantee as smooth a transition as possible

			 for dual eligibles so that no dual eligible is without prescription drug

			 coverage even for one day.

			

			3.

			Continuing State coverage of medicaid prescription drug

			 coverage to medicare dual eligible beneficiaries for 6 months

			

				(a)

				Six-Month transition

				For prescriptions filled

			 during the period beginning on January 1, 2006, and ending on June 30, 2006,

			 section 1935(d) of the Social Security Act (42 U.S.C. 1396u–5(d)) shall not

			 apply and, notwithstanding any other provision of law, a State (as defined for

			 purposes of title XIX of such Act) shall continue to provide (and receive

			 Federal financial participation for) medical assistance under such title with

			 respect to prescription drugs as if such section 1935(d) had not been

			 enacted.

			

				(b)

				Application

				

					(1)

					Medicare as primary payer

					Nothing in subsection (a)

			 shall be construed as changing or affecting the primary payer status of a

			 prescription drug plan or an MA–PD plan under part D of title XVIII of the

			 Social Security Act with respect to prescription drugs furnished to any

			 full-benefit dual eligible individual (as defined in

			 section

			 1935(c)(6) of such Act

			 (42 U.S.C. 1396u–5(c)(6)) during the 6-month period described in such

			 subsection.

				

					(2)

					Third Party Liability

					Nothing in subsection (a)

			 shall be construed as limiting the authority or responsibility of a State under

			 section 1902(a)(25) of the Social Security Act (42 U.S.C. 1396a(a)(25)) to seek

			 reimbursement from a prescription drug plan, an MA–PD plan, or any other third

			 party, of the costs incurred by the State in providing prescription drug

			 coverage described in such subsection.

				

			4.

			Delay in implementation of medicaid clawback payments

			Notwithstanding section

			 1935(c) of the Social Security Act (42 U.S.C. 1396u–5(c)), a State or the

			 District of Columbia shall not be required to provide for a payment under such

			 section to the Secretary of Health and human Services for any month prior to

			 July 1, 2006.

		

			5.

			Education and outreach to dual eligibles regarding prescription

			 drug coverage and monitoring of the transition of dual eligibles to

			 prescription drug coverage under medicare

			

				(a)

				MMA amounts

				Notwithstanding any other

			 provision of law, of the amounts appropriated for the Centers for Medicare

			 & Medicaid Services under section 1015(a)(1) of the Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.

			 2446), the following rules shall apply:

				

					(1)

					Education and outreach to duals

					$100,000,000 shall be used to

			 provide education and outreach, including through one-on-one counseling and

			 application assistance, to full-benefit dual eligible individuals (as defined

			 in section

			 1935(c)(6) of the Social Security

			 Act (42 U.S.C. 1396u–5(c)(6))) regarding prescription drug coverage

			 under part D of title XVIII of such Act. Of such amount—

					

						(A)

						at least $20,000,000 (but in

			 no case more than $50,000,000) shall be used to award grants to States under

			 section 4360 of the Omnibus Budget Reconciliation Act of 1990 (42 U.S.C.

			 1395b–4) to provide such education and outreach; and

					

						(B)

						the remaining amount shall be

			 used to provide funding to community-based organizations that work with

			 full-benefit dual eligible individuals (as so defined) in order to provide such

			 education and outreach.

					

					(2)

					Monitoring impact on duals

					

						(A)

						In general

						$50,000,000 shall be used by

			 the Centers for Medicare & Medicaid Services, in consultation with the

			 Centers for Disease Control and Prevention, the Administration on Aging, and

			 the Social Security Administration, to develop and implement a standardized

			 protocol to collect data from health departments and other sources in 10

			 representative urban and rural communities on the impact of the transition of

			 full benefit dual eligible individuals (as so defined) from prescription drug

			 coverage under the medicaid program to prescription drug coverage under part D

			 of the medicare program. Such protocol shall be implemented by not later than

			 July 1, 2005.

					

						(B)

						Monitoring

						The protocol developed under

			 subparagraph (A) shall include for the monitoring of the following information

			 with respect to such full benefit dual eligible individuals:

						

							(i)

							Emergency room visit

			 rates.

						

							(ii)

							Hospitalization rates.

						

							(iii)

							Nursing home placement

			 rates.

						

							(iv)

							Deaths.

						

						(C)

						Collection by PDPs and MA–PDs

						The protocol developed under

			 subparagraph (A) shall require that such data be collected by the prescription

			 drug plans and the MA–PDs in which the individuals are enrolled and include

			 information on race and ethnicity.

					

						(D)

						Reports

						Not later than January 1,

			 2006, and July 1, 2006, the Administrator of the Centers for Medicare &

			 Medicaid Services, in consultation with the Centers for Disease Control and

			 Prevention, the Administration on Aging, and the Social Security

			 Administration, shall submit a report to Congress on the implementation of the

			 protocol under subparagraph (A).

					

				(b)

				New Amounts

				There are appropriated to the

			 Secretary of Health and Human Services, to be transferred from the Federal

			 Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance

			 Trust Fund, for fiscal year 2005 and each subsequent fiscal year, an amount not

			 to exceed $50,000,000 (or if greater, an amount equal to $1 multiplied by the

			 number of individuals entitled to benefits under part A of title XVIII of the

			 Social Security Act or enrolled under part B of such title for the year) in

			 order award grants to States under section 4360 of the Omnibus Budget

			 Reconciliation Act of 1990 (42 U.S.C. 1395b–4).

			

				(c)

				Extension of availability of amounts appropriated under

			 MMA

				Section 1015(b) of the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public

			 Law 108–173; 117 Stat. 2446) is amended by striking September 30,

			 2005 and inserting September 30, 2006.

			

			6.

			Collection and sharing of dual eligible drug utilization

			 data

			

				(a)

				In general

				Section 1860D–42 of the

			 Social Security Act (42 U.S.C. 1395w–152) is amended by adding at the end the

			 following new subsection:

				

					

						(c)

						Collection and sharing of dual eligible drug utilization

				data

						

							(1)

							Plan requirement

							A PDP sponsor of a

				prescription drug plan and an MA organization offering an MA–PD plan shall

				submit to the Secretary such information regarding the drug utilization of

				enrollees in such plans who are full-benefit dual eligible individuals (as

				defined in section 1935(c)(6)) as the

				Secretary determines appropriate to carry out paragraph (2).

						

							(2)

							Collection and sharing of data

							The Secretary shall collect

				data on the drug utilization of full-benefit dual eligible individuals (as so

				defined). The Secretary shall share such data with the States and the District

				of Columbia in as close to a real-time basis as possible.

						.

			

				(b)

				Effective Date

				The amendment made by

			 subsection (a) shall take effect as if included in the enactment of section

			 101(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of

			 2003 (Public Law 108–173; 117 Stat. 2071).

			

			7.

			GAO study on the clawback formula

			

				(a)

				Study

				

					(1)

					In general

					The Comptroller General of

			 the United States shall conduct a study on the clawback formula contained in

			 section 1935(c) of the Social Security Act (42 U.S.C. 1396u–5(c)), as added by

			 section 103(b) of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2155).

				

					(2)

					Requirements

					The study conducted under

			 paragraph (1) shall include a full examination of—

					

						(A)

						disincentives for States to

			 enroll full-benefit dual eligible individuals (as defined in

			 section

			 1935(c)(6) of the Social Security

			 Act (42 U.S.C. 1396u–5(c)(6))) in the medicaid program or part D of

			 title XVIII of the Social Security Act;

					

						(B)

						the 6-month delay in States

			 receiving rebate data;

					

						(C)

						the prescription drug cost

			 containment measures implemented by States after 2003; and

					

						(D)

						issues relating to States

			 having to pay more for prescription drug coverage for full benefit dual

			 eligible individuals (as so defined) than they otherwise would have if the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public

			 Law 108–173; 117 Stat. 2066 et seq.) had not been enacted.

					

				(b)

				Report

				Not later than April 1, 2006,

			 the Comptroller General of the United States shall submit to Congress a report

			 on the study conducted under subsection (a) together with such recommendations

			 as the Comptroller General determines appropriate.

			

